Hager, J.
held it to be contrary to good policy to allow receivers to institute suits of this kind. The entire assets might be wasted by litigation in the attempt to discover property supposed to be improperly disposed of. Neither party to the original suit claims the property, and if it-is necessary to commence proceedings, it should be done by creditors, to whom the benefit accrues, and at their own expense. The right of plaintiffs to sue has been decided in a similar case, Crockett vs. Seale, passed upon this term, (see p. 150.)
Demurrer sustained.